FILED
                            NOT FOR PUBLICATION                             APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50029

               Plaintiff - Appellee,             D.C. No. 8:04-cr-00205-JVS

  v.
                                                 MEMORANDUM *
ANTONIO CASTRO-GUZMAN, a.k.a.
Anthony Castro, Jr., a.k.a. Anthony
Guzman,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Anthony Castro-Guzman appeals from the district court’s judgment

revoking his supervised release and the 12-month and one-day sentence imposed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Castro-

Guzman’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Castro-

Guzman with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We are in receipt of Castro-Guzman’s letter dated January 10, 2012. To the

extent he wishes to assert a claim of ineffective assistance of counsel, we decline to

address it on direct appeal as the record is insufficiently developed and his legal

representation was not so inadequate that it can be concluded at this point that he

was denied his Sixth Amendment right to counsel. See United States v. McKenna,

327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-50029